NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                 SUPERIOR COURT OF NEW JERSEY
                                 APPELLATE DIVISION
                                 DOCKET NOS. A-1753-18T1
                                             A-1985-18T1

STATE OF NEW JERSEY,

     Plaintiff-Respondent,
                                         APPROVED FOR PUBLICATION
v.
                                                   JUNE 12, 2020

ANDREW F. STOVEKEN,                          APPELLATE DIVISION


     Defendant-Appellant.


STATE OF NEW JERSEY,

     Plaintiff-Respondent,

v.

GEORGE BEECHER,

     Defendant-Appellant.


          Argued telephonically April 21, 2020 –
          Decided June 12, 2020

          Before Judges Fisher, Accurso and Gilson.

          On appeal from the Superior Court of New Jersey, Law
          Division, Middlesex County, Indictment Nos. 16-08-
          0130 and 16-08-0129.
            Steven D. Altman argued the cause for appellant
            Stoveken (Benedict & Altman, attorneys; Steven D.
            Altman and Philip Nettl, on the brief).

            David J. Altieri argued the cause for appellant Beecher
            (Galantucci & Patuto, attorneys; David J. Altieri, on the
            brief).

            Steven A. Yomtov, Deputy Attorney General, argued
            the cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Steven A. Yomtov, of counsel and
            on the briefs).

      The opinion of the court was delivered by

GILSON, J.A.D.

      In these appeals, we address a question of first impression: is a grand jury

subpoena sufficient to access prescription drug information maintained in New

Jersey's Prescription Monitoring Program (PMP). We hold that a properly

issued grand jury subpoena is sufficient to obtain information concerning an

investigation into a prescriber. We also hold that the grand jury subpoenas

issued in these matters were valid.

      Defendants George Beecher and Andrew Stoveken were involved, along

with others, in a conspiracy to distribute oxycodone, an opioid pain medication

that is classified as a controlled dangerous substance (CDS).           During an

investigation of the conspiracy, the State issued subpoenas to the administrator

of the PMP. Defendants moved to suppress the evidence obtained as a result of

                                                                          A-1753-18T1
                                        2
those subpoenas, but the trial court denied that motion.       Thereafter, both

defendants pled guilty to second-degree conspiracy to distribute oxycodone,

N.J.S.A. 2C:5-2, N.J.S.A. 2C:35-5(a)(1), and N.J.S.A. 2C:35-5(b)(4); and

second-degree distribution of oxycodone, N.J.S.A. 2C:35-5(a)(1), N.J.S.A.

2C:35-5(b)(4), and N.J.S.A. 2C:2-6. Beecher was sentenced to ten years in

prison and Stoveken was sentenced to seven years in prison.

      In separate appeals, defendants challenge the validity of the subpoenas.

They argue that the subpoenas were not actually issued by a grand jury; rather,

they were issued by prosecutors and detectives in the Attorney General's Office.

They also argue that even if the subpoenas were issued by a grand jury, New

Jersey's Constitution requires that a court must find probable cause before

information maintained in the PMP can be accessed. We consolidate the appeals

for purposes of this opinion, reject both these arguments, and affirm.

      Defendant Stoveken also argues that his application to the special

probation Drug Court program was improperly denied. We reject that argument

and affirm Stoveken's sentence.




                                                                         A-1753-18T1
                                       3
                                      I.

      We derive the facts from the record on the motion to suppress and

admissions defendants made when they pled guilty. In May 2015, a confidential

source informed the State about a pharmaceutical narcotics distribution network

operating in the South Plainfield area. The source told the State that Beecher,

who was a medical doctor, was providing John Burnham with prescriptions for

oxycodone. The Division of Criminal Justice launched an investigation into the

network. Ultimately, the State came to believe that Beecher, Stoveken, and

Burnham were part of a network that included approximately twenty-five

individuals.

      Beecher was a medical doctor specializing in otolaryngology. Stoveken

was an audiologist who shared offices with Beecher. Beecher would write

prescriptions for oxycodone for individuals whom he never met based on driver's

license information given to him by Stoveken. Beecher would then give the

prescriptions to Stoveken, who in turn would give them to Burnham. Burnham

oversaw a network of individuals who filled the prescriptions and sold the

oxycodone.

      Beecher was paid for each prescription he wrote. When he pled guilty,

Beecher admitted that he fraudulently prescribed approximately 38,000 doses of


                                                                       A-1753-18T1
                                      4
oxycodone during the conspiracy. In connection with his plea to a second-

degree crime, Beecher also admitted that the aggregate amount of oxycodone he

prescribed exceeded one ounce.

      When Stoveken pled guilty, he acknowledged that he acted as the

middleman between Burnham and Beecher with the understanding that Burnham

would oversee the fulfillment of the oxycodone prescriptions and the sale of the

drugs. Stoveken was paid between $250 and $500 per month for his role and he

also relayed money from Burnham to Beecher.

      As part of its investigation, the State sought records from the PMP. The

PMP was established by statute in 2007 as an electronic database "for

monitoring controlled dangerous substances that are dispensed in or into [New

Jersey] by a pharmacist in an outpatient setting."        N.J.S.A. 45:1-45(a).

Pharmacies are required to submit, "by electronic means," information about

each prescription for CDS, which includes, among other things: the name and

address of the patient receiving the medication; the prescriber; the date the

prescription was issued; the name, strength, and quantity of the CDS dispensed;

and the source of payment for the CDS. N.J.S.A. 45:1-45(b). The PMP is

maintained by the Division of Consumer Affairs (DCA), which is part of the

Department of Law and Public Safety. N.J.S.A. 45:1-45(a).


                                                                        A-1753-18T1
                                       5
      Between May 2015 and March 2016, the State issued sixteen subpoenas

to the administrator of the PMP. The initial subpoenas sought information about

prescriptions written by Beecher. The additional subpoenas sought information

concerning prescriptions written by Beecher, as well as prescriptions for various

individual patients.   Each subpoena stated that the information was to be

provided to a State grand jury on an identified date. Each subpoena was also

accompanied by a certification from a detective of the Division of Criminal

Justice and a cover letter. The certifications stated that the information was

sought "pursuant to a subpoena properly issued under the authority of a properly

convened grand jury." The cover letters stated that the information should be

emailed to the detectives.

      The State acknowledges that a grand jury was not necessarily sitting on

the dates the subpoenas were issued. It is undisputed, however, that when the

information from the PMP was due to be returned, a grand jury was in session.

      In response to the subpoenas, the acting administrator of the PMP

delivered to the detectives the requested records, together with a certification

from the custodian of the records. The State then used the PMP records to

develop its investigation. In that regard, the State used information from the




                                                                         A-1753-18T1
                                       6
PMP records to obtain communication data warrants and search warrants. The

State also interviewed witnesses using the PMP information.

      In August 2016, the information the State obtained during its investigation

was presented to a grand jury. The grand jury then returned two indictments:

one against Beecher, and another against Stoveken, Burnham, and five other

alleged co-conspirators. Ultimately, Burnham and the five other co-defendants

pled guilty. As part of his plea agreement, Burnham agreed to cooperate with

the State and testify against Beecher and Stoveken.

      Beecher was charged with four crimes:       second-degree conspiracy to

distribute oxycodone; second-degree distribution of oxycodone; third-degree

distribution of alprazolam (Xanax), N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-

5(b)(13); and first-degree strict liability for the drug-induced death of Jason

Stoveken, N.J.S.A. 2C:35-9(a). Jason was the son of defendant Stoveken, who

was charged with two crimes:          second-degree conspiracy to distribute

oxycodone, and second-degree distribution of oxycodone.

      Stoveken, joined by Beecher, moved to suppress the evidence obtained

from the PMP, as well as evidence the State obtained by using the PMP

information. The trial court heard oral arguments on May 12, 2017, and on May

22, 2017, it issued a written opinion and order denying the motion.


                                                                         A-1753-18T1
                                       7
      The trial court focused its decision on two arguments made by defendants:

(1) whether the PMP records should be accessible only on a showing of probable

cause; and (2) whether the subpoenas issued by the State were proper grand jury

subpoenas. In addressing the first issue, the trial court reasoned that the PMP

statute allowed law enforcement personnel to access PMP records pursuant to a

grand jury subpoena. N.J.S.A. 45:1-46(i)(8). The trial court also held that such

grand jury subpoenas need not be based on a showing of probable cause and

instead could be based on a showing of relevancy. In connection with those

rulings, the trial court also found that defendants had presented no evidence that

the State had abused its access to the PMP records.

      Concerning the subpoenas themselves, the trial court held that the

subpoenas were validly issued. Relying on our decision in State v. Hilltop

Private Nursing Home, Inc., the trial court found that the subpoenas were valid

because they were made returnable to the grand jury on specific days when the

grand jury was sitting. 177 N.J. Super. 377 (App. Div. 1981). The trial court

also found that the administrator of the PMP had the opportunity to appear

before the grand jury. Further, the trial court reasoned that the prosecutor or

detectives could accept the subpoenaed records for the grand jury. Finally,

relying on State v. McAllister, the trial court held that the State was not required


                                                                            A-1753-18T1
                                         8
to provide notice to defendants when it served the grand jury subpoenas on the

PMP administrator. 184 N.J. 17 (2005).

      Following the denial of their motion to suppress, Beecher and Stoveken

pled guilty. As noted earlier, both defendants pled guilty to second-degree

conspiracy to distribute oxycodone and second-degree distribution of

oxycodone. In the plea agreement with Beecher, the State agreed to dismiss all

other charges and recommend that Beecher be sentenced to ten years in prison.

The charges dismissed against Beecher included the charge of strict liability for

the drug-induced death of Jason Stoveken.         In pleading guilty, Beecher

acknowledged that he had fraudulently prescribed oxycodone and alprazolam to

Jason Stoveken and that Jason had died of an overdose caused by "acute

combined toxicity due to oxycodone and alprazolam."

      In the plea agreement with Stoveken, the State recommended that he be

sentenced to seven years in prison. Stoveken applied for admission into Drug

Court, contending that he was an alcoholic. Although Stoveken was found to be

eligible due to his severe alcoholism, the trial judge determined that Stoveken

did not commit the offenses while under the influence of alcohol and that he was

therefore not eligible for admission to the Drug Court program.




                                                                         A-1753-18T1
                                       9
      In accordance with their plea agreements, Stoveken was sentenced to

seven years in prison and Beecher was sentenced to ten years in prison. The

trial court granted both defendants' applications to stay their sentences pending

their appeals and granted defendants bail pending appeal.

                                       II.

      On appeal, defendants present two arguments concerning the subpoenas

and the denial of the motion to suppress. First, they argue that the subpoenas

were improper "office subpoenas" because the grand jury was not convened

when the subpoenas were issued, and the materials were produced to detectives

rather than the grand jury. Second, they argue that New Jersey's Constitution

requires a court order based on a showing of probable cause to access PMP

information.

      Beecher articulates his arguments as follows:

            THE TRIAL COURT ERRED IN DENYING
            [BEECHER'S] MOTION TO SUPPRESS BECAUSE
            THE STATE UNLAWFULLY UTILIZED "OFFICE
            SUBPOENAS" TO OBTAIN PMP RECORDS
            CONTRARY TO RELEVANT CASE LAW, THE
            REQUIREMENTS OF N.J.S.A. 45:1-45 ET SEQ.,
            AND THE NEW JERSEY CONSTITUTION.

      Stoveken articulates his arguments as follows:




                                                                         A-1753-18T1
                                      10
             I.    The trial court erred in denying [Stoveken's]
                   Motion to Suppress the subpoenas served upon
                   the Prescription Monitoring Program ("PMP")

                   A.    A court order, as contemplated by the PMP
                         statute, is constitutionally necessary to
                         protect reasonable expectations of privacy.

                   B.    Even if a grand jury subpoena is
                         constitutionally sufficient, the PMP statute
                         requires a [c]ourt [o]rder under the present
                         circumstances, because the PMP records
                         were provided to a law enforcement
                         officer, not a grand jury.

     In addition, Stoveken contends that the trial court erred in denying his

application to enter the Drug Court program and he makes the following

arguments:

             II.   The trial court erred in denying Defendant’s entry
                   into the Drug Court program.

                   A.    Defendant’s voluntary Drug            Court
                         application was wrongly rejected.

                   B.    The sentencing court erred by not
                         reconsidering Defendant’s Drug Court
                         eligibility under the mandatory track.

     We hold that the subpoenas were valid grand jury subpoenas. We also

hold that law enforcement personnel can obtain information from the PMP with

a valid grand jury subpoena issued on a showing of relevancy. Finally, we



                                                                        A-1753-18T1
                                       11
affirm the denial of Stoveken's application to the special probation Drug Court

program.

      A.    The Subpoenas to the PMP

      The PMP statute states: "[P]rescription monitoring information submitted

to the [DCA] shall be confidential and not be subject to public disclosure."

N.J.S.A. 45:1-46(b). Accordingly, access to information in the PMP is limited.

The DCA itself must review the information to (1) protect against "misuse,

abuse, or diversion of a [CDS]" and (2) identify any violation of law or

regulations. N.J.S.A. 45:1-46(c)(1) to (2). The PMP statute also permits access

to prescribers, pharmacies, and appropriate medical and dental personnel

generally related to treatment of patients. N.J.S.A. 45:1-46(h). In addition, the

statute authorizes access to certain persons, including both "a State, federal, or

municipal law enforcement officer who is acting pursuant to a court order and

certifies that the officer is engaged in a bona fide specific investigation of a

designated practitioner, pharmacist, or patient" and "a properly convened grand

jury pursuant to a subpoena properly issued for the records." N.J.S.A. 45:1-

46(i)(6), (8). As a condition for obtaining prescription monitoring information,

such persons must "certify the reasons for seeking to obtain that information."

N.J.S.A. 45:1-46(j).


                                                                          A-1753-18T1
                                       12
      The State acknowledges that it relied on the grand jury subpoena provision

of the PMP statute to access the information concerning Beecher and relatedly

Stoveken. N.J.S.A. 45:1-46(i)(8). In other words, the State did not obtain a

court order and is not relying on that provision of the statute. N.J.S.A. 45:1-

46(i)(6).

      The first question, therefore, is whether the subpoenas issued were valid

grand jury subpoenas. The trial court did not conduct an evidentiary hearing.

Instead, the facts relevant to the issuance of the subpoenas were presented as

undisputed. We review a trial court's conclusions of law in a non-evidentiary

hearing de novo. State v. Hinton, 216 N.J. 211, 228 (2013); State v. Jackson,

460 N.J. Super. 258, 271 (App. Div. 2019). Moreover, when applying law to

undisputed facts, our review is plenary. Spangenberg v. Kolakowski, 442 N.J.

Super. 529, 535 (App. Div. 2015) (quoting Reese v. Weis, 430 N.J. Super. 552,

568 (App. Div. 2013)).

      1.    The Validity of the Subpoenas

      "New Jersey courts have consistently affirmed the expansive investigative

powers of grand juries." McAllister, 184 N.J. at 34. A grand jury subpoena is

valid if the State establishes "(1) the existence of a grand jury investigation and

(2) the nature and subject matter of the investigation." Ibid. (quoting, as the


                                                                           A-1753-18T1
                                       13
"prevailing standard," In re Grand Jury Subpoena Duces Tecum, 167 N.J. Super.

471, 472 (App. Div. 1979)). A grand jury does not have to initiate the subpoena

process or authorize the issuance of the subpoena. Id. at 34-35 (citing Hilltop,

177 N.J. Super. at 389). Accordingly, a prosecutor can issue subpoenas in the

name of the grand jury, which does not have to be sitting on the day the

subpoenas are issued. Jackson, 460 N.J. Super. at 270.

      In summary, there are three criteria required for a valid grand jury

subpoena: (1) the existence of a grand jury investigation; (2) the identification

of the nature and subject matter of the investigation; and (3) the subpoenaed

materials must be returnable on a day when a grand jury is sitting and the

subpoenaed individual must have an opportunity to appear before the grand jury.

Ibid.; McAllister, 184 N.J. at 34-35.

      It is also well-established that a grand jury subpoena can be issued on a

showing of relevancy for the information, and probable cause need not be

established. McAllister, 184 N.J. at 34-35. Moreover, the State can establish

relevancy on a prosecutor's representations and such representations do not have

to be set forth in a certification or affidavit. Id. at 34 (citing In re Grand Jury

Subpoena Duces Tecum, 167 N.J. Super. at 472).




                                                                           A-1753-18T1
                                        14
      When the Legislature enacted the PMP statute in 2007, the law concerning

the validity of grand jury subpoenas was well-established. We presume that the

Legislature was aware of that jurisprudence and, therefore, we construe N.J.S.A.

45:1-46(i)(8) accordingly. See Atl. Ambulance Corp. v. Cullum, 451 N.J. Super.

247, 255 (App. Div. 2017) (quoting Macedo v. Dello Russo, 178 N.J. 340, 345-

46 (2004)) (holding that the Legislature is "presumed to be aware" of judicial

case law and the judiciary's interpretations of its enactments).

      All sixteen of the subpoenas issued by the State met these criteria and

were valid grand jury subpoenas. Each subpoena was issued in the name of a

grand jury, and the subpoenas, together with the accompanying certifications,

established the existence of a grand jury investigation. Each subpoena also

established the nature and subject matter of the investigation by identifying

Beecher and individuals to whom he was prescribing medication. Finally, each

subpoena identified a specific date, time, and location "to give evidence before

the State grand jury" and the PMP administrator had the opportunity to appear

before the State grand jury. That the evidence was turned over to detective s, as

opposed to the grand jury itself, does not invalidate the subpoenas. It is also

undisputed that the materials collected from the PMP were ultimately presented

to a grand jury.


                                                                         A-1753-18T1
                                       15
      2.    The Constitutionality of the Grand Jury Subpoenas

      Defendants argue that even if the grand jury subpoenas were valid, New

Jersey's Constitution requires that the PMP information can be accessed only on

a showing of probable cause. Defendants also contend that probable cause must

be found by a court. We disagree.

      The Fourth Amendment of the United States Constitution and Article I,

Paragraph 7 of the New Jersey Constitution are almost identical and guarantee

the right of people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures by the government. U.S. Const.

Amend. IV; N.J. Const. art. I, ¶ 7. The Fourth Amendment of the federal

Constitution generally does not protect information that has been turned over to

a third party. See United States v. Miller, 425 U.S. 435, 442 (1976). In contrast,

New Jersey gives greater protection to its residents under its Constitution.

Individuals in New Jersey do not lose their right to privacy simply because they

have given information to a third party. See State v. Earls, 214 N.J. 564, 568

(2013); McAllister, 184 N.J. at 25-27; see also State v. Shaw, 237 N.J. 588, 616

(2019) (citing State v. Alston, 88 N.J. 211, 226 (1981)) ("The New Jersey

Constitution provides greater protections from warrantless searches and seizures

than the Fourth Amendment of the Constitution of the United States.").


                                                                          A-1753-18T1
                                       16
      Nevertheless, even when New Jersey recognizes that its citizens have a

reasonable expectation of privacy in information, the standard for accessing that

information varies in light of the intrusion on the privacy interests. See Earls,

214 N.J. at 569; McAllister, 184 N.J. at 33; see also State v. Lunsford, 226 N.J.

129, 131-32 (2016). In other words, although a citizen may have a reasonable

expectation of privacy, under certain circumstances the State can intrude on that

privacy in order, among other things, to investigate criminal activity.

      Accordingly, the question becomes whether the intrusion should require a

showing of probable cause or relevancy. McAllister, 184 N.J. at 33; see also

Lunsford, 226 N.J. at 131. For example, in Lunsford, the Court decided that an

individual's privacy interest in telephone billing records was protected by a

relevancy standard. Lunsford, 226 N.J. at 154; see also State v. Reid, 194 N.J.

386, 389 (2008) (holding that a privacy interest in information provided to

internet service providers was adequately protected by grand jury procedures);

McAllister, 184 N.J. at 19 (same as to bank records). By contrast, in Earls, the

Court determined that to access cell-phone location information, a warrant based

on probable cause was required. 214 N.J. at 569.

      In applying these constitutional standards to the PMP statute, we hold that

the relevancy standard applies when the government is seeking information


                                                                          A-1753-18T1
                                       17
about a prescriber. Beecher was a prescribing doctor. Stoveken was neither the

prescriber nor the patient receiving the medicine.         Consequently, neither

defendant had a strong privacy interest in the patient information and their

reasonable expectations of privacy concerning the information in the PMP was

limited. See Lunsford, 226 N.J. at 131; McAllister, 184 N.J. at 33; see also State

v. Evers, 175 N.J. 355, 368-69 (2003) (citing Smith v. Maryland, 442 U.S. 735,

740 (1979)) (recognizing that "[t]o invoke the protections of the Fourth

Amendment and its New Jersey counterpart, Article I, Paragraph 7, [a]

defendant must show that a reasonable or legitimate expectation of privacy was

trammeled by government authorities.").

      We do not reach the issue of what the appropriate standard is if the State

seeks information in an investigation of a patient. We also do not determine

whether a court order under N.J.S.A. 45:1-46(i)(6) could be issued on a showing

of relevancy versus probable cause. As noted earlier, the State is not relying on

that provision and, therefore, those issues are not before us. To the extent that

the trial court reached those issues, we construe the court's reasoning to be dicta

and we take no position on whether it was correct.

      In summary, the subpoenas the State issued to the administrator of the

PMP were valid grand jury subpoenas and those subpoenas did not violate either


                                                                           A-1753-18T1
                                       18
Beecher's or Stoveken's reasonable expectation of privacy under our State or

federal Constitutions.

      B.    Stoveken's Application to Drug Court

      "Drug Courts are specialized courts within the Superior Court that target

drug-involved [or alcohol-involved] 'offenders who are most likely to benefit

from treatment and do not pose a risk to public safety.'" State v. Meyer, 192

N.J. 421, 428-29 (2007) (citing Admin. Office of the Courts Manual for

Operation of Adult Drug Courts in New Jersey (Drug Court Manual) at 3 (July

2002), https://dspace.njstatelib.org/xmlui/handle/10929/46207). There are two

tracks for admission to Drug Court. State v. Clarke, 203 N.J. 166, 174-75 (2010)

(citing Drug Court Manual at 10).          Offenders must either satisfy the

requirements for "special probation" pursuant to N.J.S.A. 2C:35-14 (track one)

or "otherwise be eligible under other sections of the code of criminal justice"

(track two). Drug Court Manual at 10; accord State v. Maurer, 438 N.J. Super.

402, 412-13 (App. Div. 2014) (quoting Clarke, 203 N.J. at 174-76). In addition,

N.J.S.A. 2C:35-14.2 provides for mandatory consideration of certain offenders

who meet the requirements set forth in N.J.S.A. 2C:35-14 for special probation.

Both tracks require a person to meet the nine eligibility criteria set forth in

N.J.S.A. 2C:35-14. N.J.S.A. 2C:35-14 requires, among other things, that the


                                                                        A-1753-18T1
                                      19
applicant not be a danger to the community and that the applicant was under the

influence of CDS or alcohol when the crime was committed or the crime was

committed to acquire property or monies to support the person's drug or alcohol

dependency. N.J.S.A. 2C:35-14(a).

      Before pleading guilty, Stoveken applied to be admitted to the Drug Court

program, contending that he was a chronic alcoholic. A treatment assessment

service for the courts (TASC) evaluator found Stoveken clinically eligible due

to his severe alcoholism.     The prosecutor, however, opposed Stoveken's

application, contending that he was a danger to the community. The reviewing

Drug Court judge found that Stoveken was not eligible because he did not

commit the crimes while under the influence of alcohol and he did not commit

the crimes to acquire property to support his alcohol dependency. N.J.S.A.

2C:35-14(a)(3).

      Thereafter, Stoveken was screened and found eligible for mandatory Drug

Court consideration.   Before he was sentenced, Stoveken submitted a new

psychiatric evaluation. According to the psychiatrist who evaluated Stoveken,

Stoveken's major problem was alcohol addiction. In particular, the psychiatrist

opined that the death of Stoveken's son had a major impact on Stoveken and

caused him to become severely depressed. The sentencing judge considered


                                                                       A-1753-18T1
                                     20
Stoveken's contentions but determined that they did not establish a causal

connection to his criminal behavior and therefore there were no new facts to

change the analysis that had been conducted by the Drug Court judge.

      We review a determination regarding eligibility for admission into Drug

Court for an abuse of discretion. See Maurer, 438 N.J. Super. at 418. In

evaluating Stoveken's application, the judges reviewed and considered the

TASC evaluation report, Stoveken's criminal history, and the positions of the

prosecutor and defense counsel. Based on those materials, the judges concluded

that Stoveken failed to establish the third criteria for admission to Drug Court,

N.J.S.A. 2C:35-14(a)(3).     Specifically, the judges found Stoveken did not

commit the offense while under the influence of alcohol or to obtain money to

support his alcohol addiction. The judges' conclusions were consistent with the

applicable law and supported by the evidence in the record. Moreover, when

Stoveken renewed his application, contending he was eligible under the

mandatory track, the sentencing judge again concluded that there were no facts

establishing that Stoveken satisfied the third criteria.

      On appeal, Stoveken argues that the sentencing judge did not give

adequate consideration to his arguments. Having reviewed the record, we reject

that argument. While the sentencing judge did not dwell on the issue, he duly


                                                                         A-1753-18T1
                                        21
considered Stoveken's renewed application and rejected his admission into Drug

Court.

      Affirmed.




                                                                      A-1753-18T1
                                     22